Company contact: John B. Kelso, Director of Investor Relations 303.837.1661 or john.kelso@whiting.com Whiting Petroleum Corporation Announces Third Quarter 2014 Financial and Operating Results Record Production Reaches 116,675 BOE/d in Q3 2014, Up 6% Over Q2 2014 Record Bakken/Three Forks Production of 87,480 BOE/d in Q3 2014, Up 33% Over Q3 2013 and 9% Sequentially Strong Results from Initial Niobrara “C” Zone and Codell/Fort Hays Wells Slickwater Fracs Generate Strong Initial Results Across Williston Basin Three Tarpon Wells Flow at an Average Rate of 6,960 BOE/d per Well Q3 2014 Net Income Available to Common Shareholders of $158.0 Million or $1.32 per Diluted Share and Adjusted Net Income of $148.7 Million or $1.24 per Diluted Share Q3 2014 Discretionary Cash Flow Totals $538.2 Million DENVER – October 29, 2014 – Whiting Petroleum Corporation’s (NYSE: WLL) production in the third quarter of 2014 totaled a record 10.7 million barrels of oil equivalent (MMBOE), of which 88% was crude oil and natural gas liquids (NGLs).The production total equates to an average production rate of 116,675 barrels of oil equivalent per day (BOE/d), representing a sequential increase of 6% over the second quarter 2014 average of 109,760 BOE/d.With our record production, we generated discretionary cash flow of $538.2 million for the quarter. James J. Volker, Whiting’s Chairman, President and CEO, commented, “Whiting continues to lead the way in implementing new technologies to enhance productivity and recovery rates in the Williston Basin.We are systematically honing the best completion designs in our different areas of operations.At our Sanish field, the Brehm 13-7H was completed in the Middle Bakken formation using a slickwater frac design flowing 3,770 BOE/d.Adjusted for lateral length, it is one of the most productive wells we have drilled in this prolific asset.We also continue to enhance our plug-and-perf completion technology with multiple frac clusters.At Hidden Bench, our four-well Sovig pad achieved an average initial production rate of 3,278 BOE/d per well.All the new producers were completed with five perf clusters per stage versus our prior design of three perf clusters.” Mr. Volker added, “At Redtail, we are seeing exciting results from our initial drilling in the Niobrara “C” zone and the Codell/Fort Hays formation.The Razor 25B-2549 in our Redtail field achieved a recent ten-day average rate of 712 BOE/d in the Niobrara “C” zone.The Razor 25B-2551 was completed in the Codell/Fort Hays formation and achieved a recent ten-day average rate of 570 BOE/d.Our mapping of the Codell/Fort Hays formation indicates it is prospective over approximately half of our Redtail acreage.We believe these favorable results will add significantly to our inventory of wells at our Redtail field.” Mr. Volker continued, “Despite the recent pullback in oil prices, we remain confident in our outlook for continued strong growth in our production and reserves.We believe our efficient operations and leadership in the implementation of new completion technologies enhances the capital productivity of our asset base helping to offset the impact of lower prices.Also, Whiting has been proactive in rationalizing its portfolio to build a strong balance sheet and liquidity position. In conjunction with the pending Kodiak acquisition, we have arranged $3.5 billion of bank commitments under our credit facility.In addition, Whiting continues to review its asset base for further liquidity enhancements.In the last 15 months, Whiting has generated $1.1 billion of liquidity through asset sales.” Operating and Financial Results The following table summarizes the third quarter operating and financial results for 2014 and 2013: Three Months Ended September 30, Change Production (MBOE/d)(1) +26% Discretionary Cash Flow-MM(2) $ $ +19% Realized Price ($/BOE) $ $ (8%) Total Revenues-MM(3) $ $ (2%) Net Income Available to Common Shareholders-MM(4) $ $ (23%) Per Basic Share $ $ (23%) Per Diluted Share $ $ (23%) Adjusted Net Income Available to Common Shareholders-MM(5) $ $ (3%) Per Basic Share $ $ (3%) Per Diluted Share $ $ (3%) The production attributable to the Postle field, which was sold on July 15, 2013, was 113.1 MBOE for the three months ended September 30, 2013 (7.5 MBOE/d over 15 days). A reconciliation of discretionary cash flow to net cash provided by operating activities is included later in this news release. For the three months ended September 30, 2013, total revenues include a gain on sale of $116.3 million as compared to a loss of $0.1 million for the three months ended September 30, 2014. For the three months ended September 30, 2014, net income available to common shareholders included $25.1 million of pre-tax, non-cash derivative gains or $0.13 per basic and diluted share after tax. For the three months ended September 30, 2013, net income available to common shareholders included $11.4 million of pre-tax, non-cash derivative losses or $0.06 per basic and diluted share after tax. A reconciliation of adjusted net income available to common shareholders to net income available to common shareholders is included later in this news release. 2 The following table summarizes the first nine months operating and financial results for 2014 and 2013: Nine Months Ended September 30, Change Production (MBOE/d)(1) +19% Discretionary Cash Flow-MM(2) $ $ +22% Realized Price ($/BOE) $ $ +2% Total Revenues-MM(3) $ $ +13% Net Income Available to Common Shareholders-MM(4) $ $ (1%) Per Basic Share $ $ (2%) Per Diluted Share $ $ (2%) Adjusted Net Income Available to Common Shareholders-MM(5) $ $ +15% Per Basic Share $ $ +14% Per Diluted Share $ $ +14% The production attributable to the Postle field, which was sold on July 15, 2013, was 1,492.3 MBOE for the nine months ended September 30, 2013 (7.6 MBOE/d over 196 days). A reconciliation of discretionary cash flow to net cash provided by operating activities is included later in this news release. For the nine months ended September 30, 2013, total revenues include a gain on sale of $119.7 million as compared to a gain of $12.3 million for the nine months ended September 30, 2014. For the nine months ended September 30, 2014, net income available to common shareholders included $19.7 million of pre-tax, non-cash derivative losses or $0.10 per basic and diluted share after tax. For the nine months ended September 30, 2013, there was no significant impact to net income available to common shareholders related to non-cash derivative gains or losses. A reconciliation of adjusted net income available to common shareholders to net income available to common shareholders is included later in this news release. Operational Highlights Core Development Areas Williston Basin Development We hold a total of 1,041,167 gross (663,237 net) acres in the Williston Basin in North Dakota and Montana.In the third quarter of 2014, production from the Bakken/Three Forks averaged a record 87,480 BOE/d, an increase of 33% over the 66,015 BOE/d in the third quarter of 2013 and a 9% increase sequentially.The Bakken/Three Forks represented 75% of Whiting’s total third quarter production. Slickwater Frac Design Shows Strong Initial Results Across the Basin.At our Sanish field in Mountrail County, North Dakota, the Brehm 13-7H was completed in the Middle Bakken formation using a slickwater frac design and a cemented liner on August 31, 2014 flowing 3,770 BOE/d.The well’s 30-day average rate was 1,716 BOE/d.The well is located on the western edge of our Sanish field and is our strongest well to date in the western half of the field and one of the strongest wells for the entire field when adjusted for lateral length. The well was completed in 33 stages over a 6,800-foot lateral. 3 At our Pronghorn field in Stark County, North Dakota, the Pronghorn Federal 44-11PH was completed with a slickwater frac and a cemented liner on July 9, 2014 flowing 2,987 BOE/d from the Pronghorn Sand formation.The well produced at average rates of 1,501 BOE/d and 1,269 BOE/d during its first 30 and 60 days of production.These rates were 108% and 134% greater than the 30- and 60-day rates for the offsetting well in the spacing unit, which was completed using an older completion design. As reported in our second quarter release, our first slickwater frac job, the Sundheim 21-27-1H well at our Missouri Breaks field in McKenzie County, North Dakota, was completed on August 24, 2013. During its first 200 days, it achieved cumulative production over 71,000 BOE.This was 64% greater than the offsetting well, which was completed using an older completion design.The productivity gap between the two wells has continued to widen over time. We believe this new slickwater completion method has led to both lower decline rates and higher cumulative production. Additional Frac Points Lead to High Rates at Hidden Bench and Missouri Breaks.We continue to enhance our cemented liner and plug-and-perf completion method.In recent wells, we have tested five perforation clusters per stage and achieved strong results.At our Hidden Bench field, we recently completed a four-well pad at our Sovig unit.The average initial production rate for the pad was 3,278 BOE/d per well with a range from 3,036 to 3,572 BOE/d per well.The four wells were completed on September 22 and September 23, 2014 with 30 stages and five perforation clusters per stage. At our Missouri Breaks field, we completed the Iverson 34-32-4H in the Middle Bakken formation flowing 1,228 BOE/d on July 25, 2014.The well is located in the western portion of the field and is one of our strongest producers in that area to date.The well design incorporated five perforation clusters per stage over 30 stages. Hybrid Design Generates Strong Results at Cassandra Field.We recently implemented a new completion method that incorporates a hybrid fluid design on a three-well pad in our Cassandra field.All three wells were completed using a hybrid frac, which involves tailing in cross-linked gel in a slickwater frac.We completed the Solberg 11-2H flowing 1,843 BOE/d from the Middle Bakken formation.The well was fraced in 44 stages with three perf clusters per stage.The adjacent Solberg 21-2H was completed in the Middle Bakken flowing 1,793 BOE/d.This well was completed in 48 stages with three perf clusters per stage.Both wells were completed on September 27, 2014. The third well, the Solberg 11-2TFH, was completed in the Three Forks formation on September 28, 2014 flowing 1,170 BOE/d.This well was completed in 44 stages with three perf clusters per stage.Based on the cost of these wells, we do not anticipate an increase in our typical well cost at Cassandra of approximately $8.0 million. 4 Another Strong Bakken Play at our Tarpon Field.In our Tarpon field located in McKenzie County, North Dakota, we completed the Flatland Federal 11-4HR in the Middle Bakken formation flowing 7,120 BOE/d on October 10, 2014.The well was completed in a total of 94 stages with a cemented liner and coiled tubing completion technology. An offsetting well, the Flatland Federal 11-4TFH, was completed in the Upper Three Forks formation flowing 7,824 BOE/d on October 11, 2014.This well was completed in 104 stages using coiled tubing and a cemented liner. A third well, the Flatland Federal 11-4TFHU, was completed in the second bench of the Three Forks flowing 5,930 BOE/d on October 12, 2014.This well was completed in 30 stages with plug-and-perf technology and five frac clusters per stage for a total of 150 frac points. Denver Julesberg Basin Development Redtail Niobrara Field. We hold a total of 181,026 gross (129,669 net) acres in our Redtail Niobrara field, located in the Denver Julesberg Basin in Weld County, Colorado.Net production from our Redtail Niobrara field averaged 8,610 BOE/d in the third quarter of 2014, representing a sequential increase of 19% over the 7,235 BOE/d average in the second quarter of 2014.It takes between 90 and 120 days from spud to first production for an eight-well pad.As we recently brought additional pads on stream, current net production from the Redtail Niobrara field has exceeded 10,000 BOE/d. We also recently completed successful well tests in the Niobrara “C” zone and the Codell/Fort Hays formation.The Razor 25B-2549 well was completed in the Niobrara “C” zone and achieved a recent ten-day average rate of 712 BOE/d.The well, which was drilled on a 640-acre spacing unit, was completed with 40 stages and 5.3 million pounds of sand using a cemented liner and plug-and-perf completion method. The Razor 25B-2551 well was completed in the Codell/Fort Hays formation and achieved a recent ten-day average rate of 570 BOE/d.It was drilled as an offset to the Razor 25B-2549 well.The well, which was drilled on a 640-acre spacing unit, was completed with 40 stages and 4.6 million pounds of sand using a cemented liner and plug-and-perf completion method. We currently have four rigs drilling at Redtail.A fifth, which is pad-capable, is scheduled to arrive in November 2014.We plan to add a sixth rig in the first half of 2015, which will also be pad-capable. 5 Operated Drilling Rig Count As of October 15, 2014, 19 operated drilling rigs were active on our properties.The breakdown of our operated rigs was as follows: Area Drilling Rigs Northern Rockies 13 Central Rockies 5 North Ward Estes 1 Total 19 Other Financial and Operating Results The following table summarizes the Company’s net production and commodity price realizations for the quarters ended September 30, 2014 and 2013. Three Months Ended September 30, Production Change Oil (MMBbl) 27% NGLs (MMBbl) 37% Natural gas (Bcf) 14% Total equivalent (MMBOE) 26% Average sales price Oil (per Bbl): Price received $ $ (11%) Effect of crude oil hedging Realized price $ $ (9%) NYMEX $ $ (8%) NGLs (per Bbl): Realized price $ $ 1% Natural gas (per Mcf): Realized price $ $ 12% NYMEX $ $ 14% Whiting paid $1.3 million and $13.6 million in pre-tax cash settlements on its crude oil hedges during the third quarter of 2014 and 2013, respectively.A summary of Whiting’s outstanding hedges is included later in this news release. 6 Third Quarter and First Nine Months 2014 Costs and Margins A summary of production, cash revenues and cash costs on a per BOE basis is as follows: Three Months Ended Nine Months Ended September 30, September 30, (per BOE, except production) Production (MMBOE) Sales price, net of hedging $ Lease operating expense Production tax General & administrative Exploration Cash interest expense Cash income tax expense (benefit) ) $ Third Quarter and First Nine Months 2014 Drilling and Expenditures Summary The table below summarizes Whiting’s operated and non-operated drilling activity and capital expenditures for the three and nine months ended September 30, 2014. Gross/Net Wells Completed Total New % Success CAPEX Producing Non-Producing Drilling Rate (in MM) Q3 14 153/ 59.6 0 / 0 153/ 59.6 100% / 100% $ 778.4 (1) 9M 14 438/ 186.1 2 / 1.2 440/ 187.3 100% / 99% $ 2,230.3 (2) Includes $3.8 million for land and $70.4 million for facilities. Includes $43.9 million for land and $155.0 million for facilities. Outlook for Fourth Quarter and Full-Year 2014 The following table provides guidance for the fourth quarter and full-year 2014 based on current forecasts, including Whiting’s full-year 2014 capital budget of $2.8 billion.This guidance does not reflect the Kodiak Oil & Gas acquisition, which is expected to close in December 2014. Guidance Fourth Quarter Full-Year Production (MMBOE) - - Lease operating expense per BOE $ - $ $ - $ General and admin. expense per BOE $ - $ $ - $ Interest expense per BOE $ - $ $ - $ Depr., depletion and amort. per BOE $ - $ $ - $ Prod. taxes (% of sales revenue) 8.50% - 8.70% 8.35% - 8.55% Oil price differentials to NYMEX per Bbl(1) (
